Citation Nr: 1538499	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-35 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.
 
4.  Entitlement to an evaluation in excess of 10 percent for right knee arthritis.
 
5.  Entitlement to an evaluation in excess of 10 percent for right shoulder bursitis.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified during a Board hearing at the RO before the undersigned in May 2013.  A transcript of the proceeding is of record.

The Board remanded these matters for further development and readjudication in January 2014.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1988 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a low back disorder. 

2.  New evidence associated with the claims file since the April 1988 rating decision, when considered by itself or in connection with evidence previously assembled, does raise a reasonable possibility of substantiating the claim of service connection for a low back disorder.

3.  A low back disorder was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not related to the Veteran's active military service.

4.  Hypertension was not present in service, was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service, and is not related to the Veteran's active military service.

5.  The Veteran's right knee arthritis was manifested by pain, stiffness, limitation of motion with extension limited to 10 degrees, weakness, and degenerative joint disease.

6.  From March 22, 2014, the Veteran's right knee disability symptoms more nearly approximated slight lateral instability.

7.  The Veteran's right shoulder bursitis was manifested by pain, functional limitation, limitation of motion, and degenerative joint disease.


CONCLUSIONS OF LAW

1.  The April 1988 RO rating decision that denied the Veteran's claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  As evidence received since the RO's April 1988 denial is new and material, the criteria for reopening the Veteran's claim of service connection for a low back disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  A low back disorder was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  Hypertension was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5.  The criteria for a disability rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5020, 5260, 5261 (2015).

6.  From March 22, 2014, the criteria for the assignment of a separate rating of 10 percent, but no higher, for slight lateral instability, associated with the Veteran's service-connected right knee arthritis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

7.  The criteria for a disability rating in excess of 10 percent for right shoulder bursitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5019, 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

As an initial matter, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for a low back disorder.  As such, that portion of the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With regard to the Veteran's remaining service connection and increased rating claims, the RO's August 2007 letter, provided before the initial adjudication of the claims on appeal in January 2008, advised the Veteran of the foregoing elements of the notice requirements. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection and increased rating issues on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As noted above, VA has obtained service treatment records, service personnel records, and VA treatment records.  It has afforded him opportunity to present testimony in May 2013, written statements, and evidence.  The Veteran submitted multiple written statements and copies of service records pertaining to his claims.  The Veteran was also provided with VA examinations in conjunction with the service connection claims on appeal in July 2011 and March 2012 to determine the nature and etiology of his hypertension and low back disorders.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Moreover, the Veteran has been afforded VA examinations in September 2007, July 2011, and March 2014 that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the VA examiners took into account the Veteran's statements and treatment records, which allowed for fully-informed evaluations of his service-connected right knee and right shoulder disabilities during the appeal period.  Id.  

The Veteran's claims were previously before the Board in January 2014 and remanded for additional evidentiary development, to include affording the Veteran a VA examination and obtaining VA treatment records.  The requested VA examination was obtained in March 2014 and Montgomery VA Medical Center (VAMC) specifically indicated that it did not have any treatment records for the Veteran dated from 1988 to 2005.  Based on a comprehensive review of the record, the Board finds substantial compliance with the January 2014 remand orders.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

New and Material Evidence Claim 

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In this regard, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.   

Entitlement to service connection for a back disability was originally denied by the RO in an April 1988 rating decision.  The RO determined that evidence did not show a back disability of chronic pathology.  The Veteran did not initiate a timely appeal for that matter.  There is also no indication that additional evidence was received between April 1988 and April 1989, which would have necessitated a reconsideration of the issue on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the April 1988 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In a statement received in April 2007, the Veteran sought to reopen the claim of entitlement to service connection for a low back disorder.  This appeal arises from the RO's January 2008 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim, as there was no evidence of a chronic back disability which began in or was aggravated by military service.  

Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (finding that VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

Evidence of record received since the final April 1988 rating decision includes statements from the Veteran and his representative; a May 2013 Board hearing transcript; VA treatment records dated from 2005 to 2014; VA examination reports dated in September 2007, July 2011, March 2012, and March 2014; and copies of duplicative service treatment records.  In his April 2007 claim to reopen, the Veteran asserted that his low back disorder should have been granted upon retirement from service because the problem was clearly indicated in his medical record.  VA X-ray reports of the lumbosacral spine dated in September 2007 and July 2011 listed an impression of mild degenerative joint disease.  

Evidence received since the April 1988 rating decision is "new" in that it was not of record at the time of the April 1988 rating decision.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the existence of a present disability.  When presumed credible, such evidence and information discussed above raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Justus v. Principi, 3 Vet. App. 510 (1992) (holding that, in determining whether evidence is new and material, the credibility of the evidence is presumed).  Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Service Connection Claims

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  For certain chronic disorders, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Low Back Disorder

Entitlement service connection for a low back disorder is not warranted.  As an initial matter, service treatment records reflected complaints of low back pain on a few occasions during service.  In June 1982, an examiner assessed recurrent low back pain, probably occupational.  The Veteran was noted to have latissimus dorsus strain in April 1985 and lumbosacral strain in July 1985.

In his April 2007 claim, the Veteran asserted that his low back disorder should have been granted upon retirement from service because the problem was clearly indicated in his medical record.  During his May 2013 Board hearing, he contended that his current low back disorder was related to required duties and use of heavy gear during service.  He indicated that his back symptomatology started in service and has continued since separation from service to the present.

Post-service medical evidence of record first showed findings of a low back disorder many years after the Veteran's separation from active service in 1992.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record reflects that degenerative joint disease of the low back was not manifested to a compensably disabling degree within the first year after the Veteran was discharged from active service in 1988.  While post-service medical evidence of record clearly showed findings of a low back disorder, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's low back disorder and his active military service, and neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.  

In a July 2011 VA examination report, the Veteran indicated that he developed low back pain 15 years before but could not remember what started the back pain.  The examiner listed a diagnosis of back disability.  A July 2011 VA X-ray report of the lumbosacral spine listed an impression of mild degenerative joint disease.  In a March 2012 VA examination report, the examiner diagnosed low back pain and noted that arthritis was not present in imaging studies.  After reviewing the record and examining the Veteran, the examiner opined that the claimed low back condition was less likely than not (less than 50 percent probability) incurred in or caused the claimed in-service injury, event, or illness.  The examiner acknowledged instances of in-service treatment for low back pain, but indicated that documentation of a persistent abnormality of the low back was not shown in the service treatment records.  The examiner determined that the Veteran's current low back pain was more likely than not a consequence of his current activities and the effects of aging.

The Board finds the Veteran's statements as to onset of his current low back disability are inconsistent with the other evidence of record, as well as his own statements.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Although the Veteran asserted that he experienced a low back disorder since service in his April 2007 claim and during his May 2013 Board hearing, when specifically questioned about onset of his claimed low back disorder during the July 2011 VA examination, the Veteran indicated that he developed low back pain 15 years before but could not remember what started the back pain.  Thus, the Veteran's statements that he has experienced a low back disorder since active service are not probative.  

In addition, the Veteran's statements that the claimed low back disorder is related to service are not competent evidence, as they draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's low back disorder falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for a low back disorder is not warranted, as evidence of record simply does not establish either on a direct or presumptive basis that any low back disorder was related to the Veteran's military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Hypertension

In written statements of record and during his May 2013 Board hearing, the Veteran has asserted that his hypertension developed during service in 1974 and required medication since that time.  In his April 2007 claim, the Veteran asserted that his hypertension should have been granted upon retirement from service because the problem was clearly indicated in his medical record.

Entitlement to service connection for hypertension is not warranted.  As an initial matter, there is no factual basis in the record that any diagnosed cardiovascular disorder was incurred during service, or manifested as a chronic disease within a year thereafter, or for several years after his discharge from service in 1988.  

Service treatment records do not reflect complaints, findings, or treatment of essential hypertension.  The Veteran was treated for intercostal neuritis in February 1975.  In January 1984 and December 1987, the Veteran had an abnormal electrocardiogram (EKG).  He was noted to be entirely asymptomatic with no prior history of cardiac disease.  It was indicated that he had deeply inverted T-waves on his EKG in leads 1, 2, 3, API, AVF, and V-2 through V-5 in 1978.  He was again noted in 1984 to have a left ventricular hypertrophy pattern but to deny any chest pain, palpitations, syncope, dyspnea on exertion, or orthopnea.  The Veteran was to follow-up at his home base as needed, receiving no discharge medications.  

In-service blood pressure readings were noted as:  138/60 (August 1967); 106/72 (June 1971); 118/70 (October 1974); 126/84 (March 1975); 110/80 (September 1975); 112/60 (November 1978); 120/74 (January 1980); 120/80 (June 1981); 118/80 (June 1982); 140/88 (September 1982); 118/18 (February 1983); 130/90 (December 1983); 118/78 (December 1983); 154/94 (March 1984); 128/76 (May 1984); 144/68 (June 1984); 130/80 (April 1985); 118/72 (January 1986); 134/72 (January 1986); 120/80 (February 1986); 122/90 (March 1986); 100/60 (November 1986); 108/70 (November 1986); 124/80 (August 1987); 142/84 (December 1987); 138/88 (December 1987); 160/90 (January 1988); 138/88 (January 1988): and 130/88 (February 1988).

VA treatment records dated from 2005 to 2014 reflected treatment for hypertension and elevated blood pressure.  Post-service medical evidence of record first showed findings of hypertension many years after the Veteran's separation from active service in 1988.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Evidence of record reflects that hypertension was not manifested to a compensably disabling degree within the first year after the Veteran was discharged from active service in 1988.  

While post-service medical evidence of record clearly showed findings of hypertension, the record does not include any probative medical evidence or opinion suggesting a causal relationship between the Veteran's hypertension and his active military service, and neither the Veteran nor his representative has identified or alluded to the existence of any such opinion.  In fact, in a July 2011 VA examination report, the examiner diagnosed hypertension and indicated that the etiology of the condition was unknown.  In a March 2012 VA examination report, the examiner diagnosed hypertension.  After reviewing the record and examining the Veteran, the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused the claimed in-service injury, event, or illness.  The examiner acknowledged that service treatment records documented elevation of the Veteran's blood pressure to 154/94 in a March 1984 examination report for chest pain.  The examiner highlighted that repeat blood pressure at that examination was 130/82.  It was noted that the Veteran was treated for intercostal muscle spasm.  The examiner indicated that documentation of sustained elevation of blood pressure was not shown in the service treatment records and that documentation to support a claim that the Veteran sustained elevation of his blood pressure with onset of systemic hypertension during active service was not provided in the record. 

The Veteran's statements that the claimed hypertension is related to service are not competent evidence, as they draw medical conclusions, which the Veteran is not qualified to make.  Although lay persons are competent to provide opinions on some medical issues and observable symptomatology, the etiology of the Veteran's hypertension falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for a hypertension is not warranted, as evidence of record simply does not establish either on a direct or presumptive basis that hypertension was related to the Veteran's military service.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Evaluation Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Historically, in an April 1988 rating decision, the RO granted entitlement to service connection for right shoulder bursitis and right knee mild osteoarthritis, assigning noncompensable ratings, effective March 1, 1988.  On April 24, 2007, the Veteran submitted his present claims seeking entitlement to compensable ratings for his service-connected right knee and right shoulder disabilities.  In a January 2008 rating decision, the RO assigned a 10 percent rating for right knee arthritis under 38 C.F.R. § 4.71, Diagnostic Code 5010 and assigned a 10 percent rating for right shoulder bursitis under 38 C.F.R. § 4.71, Diagnostic Code 5019, each effective from April 24, 2007.  The Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and therefore the additional assignment of benefits is not considered to have resolved these claims.  AB v. Brown, 6 Vet. App. 35 (1993).


Right Knee Arthritis 

The Veteran continues to seek an evaluation in excess of 10 percent for his service-connected right knee arthritis.  

Arthritis, due to trauma, substantiated by x-ray findings, is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  When there is arthritis with limitation of motion, but to a degree which would be noncompensable under a limitation of motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Under Diagnostic Code 5257, other impairment of the knee with recurrent subluxation or lateral instability is assigned a 10 percent for slight findings, a 20 percent for moderate findings, and a 30 percent for severe findings.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015). 

Under Diagnostic Code 5259, a 10 percent disability evaluation may be assigned for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015).

The rating criteria provided for limitation of motion of the knee and leg are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides ratings for limitation of flexion.  Flexion of either leg limited to 60 degrees is noncompensable, flexion limited to 45 degrees merits a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  Diagnostic Code 5261 provides ratings of 0 percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  

For rating purposes, normal range of motion of the knee is from zero to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97 (July 1, 1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98, the VA General Counsel also held that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent X-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The VA General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examinations on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

The Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition ...").  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).

In a September 2007 VA examination report, the Veteran was noted to have mild, right knee osteoarthritis.  The Veteran was noted to have intermittent but frequent use of an assistive brace for walking as well as functional limitations on standing and walking but no incapacitating episodes of arthritis.  Joint symptoms included right knee giving way, pain, stiffness, and weakness.  The Veteran was noted to have normal gait and mild, weekly flare-ups of joint disease.  Range of motion testing, with consideration of pain, fatigue, weakness, lack of endurance, incoordination, and alteration by repetition, revealed right knee flexion to 120 degrees with pain between 118 and 120 degrees and extension to 0 degrees.  The examiner diagnosed mild osteoarthritis of the right knee with limited range of motion and pain.  A September 2007 X-ray report revealed mild degenerative joint disease of the right knee.

VA treatment records dated from 2008 to 2014 showed continued complaints of knee pain.

In a July 2011 VA examination report, the Veteran was noted to have no limitations on standing and functional limitations on walking, including an inability to walk more than a few yards.  General joint findings included no right knee crepitation, mass behind knee, clicking, snapping, grinding, instability, patellar abnormality, meniscus abnormality, tendon abnormality, or bursae abnormality.    Range of motion testing, with consideration of pain, fatigue, weakness, lack of endurance, incoordination, and alteration by repetition, revealed right knee flexion to 100 degrees and extension limited by 20 degrees with objective evidence of pain with active motion.  There was no objective evidence of pain following repetitive motion and no additional limitation after repetitive motion.  The examiner diagnosed right knee arthritis, noting that the Veteran was able to ambulate without difficulty.  A July 2011 X-ray report revealed right knee mild degenerative joint disease.

In a March 2014 VA examination report, the Veteran complained of progressively increasing pain in the right knee since his in-service injury.  Right knee flare-ups impacting the function of the knee were reported to include difficulty with heavy lifting and with prolonged walking.  The examiner noted that it was less likely as not that there was additional decrease in range of motion with flare-ups and repetitive use, as there was no evidence for decreased range of motion with repetitive range of motion during the current examination.  Range of motion testing, with consideration of pain, fatigue, weakness, lack of endurance, incoordination, and alteration by repetition, revealed right knee flexion to 90 degrees and extension ending at 10 degrees.  The Veteran was noted to have functional loss or functional impairment, including right side less movement than normal and right side pain on movement.  He exhibited full strength on right knee flexion and extension and 1+ medial-lateral instability.  Arthritis was noted to be documented on imaging studies with no X-ray evidence of patellar subluxation. 

As an initial matter, the Board finds that the assignment of a rating in excess of 10 percent for right knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260 and 5261.  No more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint.  In addition, at no time during this period of the Veteran's appeal has he demonstrated limitation of motion in his right knee based on limitation of flexion to warrant the assignment of a rating in excess of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The Board is cognizant that the July 2011 VA examiner noted that right knee extension was limited by 20 degrees during that examination.  However, the overwhelming majority of evidence of record, including range of motion testing in VA examination reports conducted in September 2007 and March 2014, both before and after the July 2011 outlier results, showed that he did not demonstrate limitation of motion in his right knee based on limitation of extension to warrant the assignment of a rating in excess of a 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  As such, the Board does not believe that the lone results from the July 2011 VA examination necessitate the assignment of a rating in excess of 10 percent for the Veteran's right knee arthritis.

However, considering the evidence in light of the criteria noted above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that additional symptoms associated with the Veteran's service-connected right knee arthritis approximate impairment contemplated for the assignment of a separate 10 percent rating during the time period from March 22, 2014, under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The March 2014 VA examination report clearly reflected that the Veteran exhibited 1+ medial-lateral instability of the right knee.  Thus, a separate 10 percent rating, but no higher, under Diagnostic Code 5257 for slight lateral instability of the right knee is warranted.  38 C.F.R. § 4.3.  

The Board further finds that there is no basis for the assignment of any higher rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  Evidence reflects that the currently assigned 10 percent ratings during the appeal period properly compensate the Veteran for the extent of functional loss resulting from symptoms like painful motion, tenderness, fatigue, lack of endurance, and weakness.

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected right knee disability.  His subjective complaints have also included functional limitation as well as weekly flare-ups lasting hours.  The Board has considered the factors regarding pain and functional loss, including less movement than normal and pain on movement noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation during the appeal period.  Id.; 38 C.F.R. § 4.40.  

In light of the foregoing discussion, the Board finds that the assignment of any additional increased or separate ratings for the Veteran's service-connected right knee disability is not warranted on the basis of functional impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

To give the Veteran every consideration in connection with the matter on appeal, the Board will also consider all other potentially applicable diagnostic codes under 38 C.F.R. § 4.71a in rating the Veteran's right knee disabilities during this time period.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology). 

Evidence of record is absent any findings of ankylosis, symptomatic removal of semilunar cartilage, dislocated semilunar cartilage with locking episodes, tibia or fibula impairment, or genu recurvatum for the assignment of any higher or separate ratings under alternative rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263.  

Right Shoulder Bursitis

The Veteran continues to seek an evaluation in excess of 10 percent for his service-connected right shoulder bursitis.  A distinction is made between major/dominant and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69 (2015).  The evidence of record shows that the Veteran is right hand dominant and his right arm is designated as his major arm for the purposes of this decision.

Bursitis will be rated on limitation of motion of affected parts, as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

Under Diagnostic Code 5003, the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Code 5201, limitation of motion of the minor or major arm.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5201 (2015).

Limitation of motion of the minor or major arm to shoulder level warrants a 20 percent evaluation.  Motion to midway between the side and shoulder level warrants a 30 percent evaluation for the major arm.  Motion no more than 25 degrees from the side warrants a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2015).  

Normal/full range of motion of the shoulder is forward elevation/flexion to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).

In a September 2007 VA examination report, the Veteran was noted to have right shoulder bursitis and be right hand dominant.  Joint symptoms included right shoulder pain, stiffness, and weakness.  The Veteran was noted to have mild daily, flare-ups of joint disease.  Active range of motion of the right shoulder revealed findings of abduction to 130 degrees, with pain between 127 and 130 degrees; flexion to 130, with pain between 125 and 130 degrees; external rotation to 45 degrees, with pain between 41 and 45 degrees; and internal rotation to 90 degrees, without pain.  Following repetitive motion testing, the examiner noted that there was no additional limitation of motion.  The examiner indicated that there was no bursitis of the right shoulder as radiographic evidence was normal.  The examiner diagnosed right shoulder strain with limited range of motion and pain.  A September 2007 X-ray of right shoulder was negative.

In a July 2011 VA examination report, the Veteran's joint symptoms were noted to include right shoulder pain, stiffness, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation, locking episodes, effusions, and symptoms of inflammation.  The Veteran reported moderate, weekly flare-ups of joint disease.  Active range of motion of the right shoulder revealed findings of abduction to 120 degrees; flexion to 120 degrees; external rotation to 40 degrees; and internal rotation to 40 degrees.  Following repetitive motion testing, the examiner noted that there was objective evidence of pain and an inability to test additional limitation of range of motion.  The examiner then diagnosed right shoulder bursitis.  A July 2011 X-ray of right shoulder was normal.

In a March 2014 VA examination report, the Veteran complained of intermittent right shoulder pain since his in-service injury.  Right shoulder flare-ups impacting the function of the shoulder were reported to include no particular functional impairment due to right shoulder pain.  The examiner noted that it was less likely as not that there was additional decrease in range of motion with flare-ups and repetitive use, as there was no evidence for decreased range of motion with repetitive range of motion during the current examination.  Active range of motion of the right shoulder revealed findings of abduction to 140 degrees and flexion to 130 degrees.  Following repetitive motion testing, the examiner noted that there was no additional limitation of range of motion.  The examiner diagnosed right shoulder bursitis.  The Veteran was noted to have functional loss or functional impairment, including right side less movement than normal and right side pain on movement.  The examiner noted full strength on muscle strength testing, positive history of mechanical symptoms, positive Hawkin's Impingement Test, tenderness on palpation of the AC joint, and no ankylosis of the right shoulder joint.  Imaging studies of shoulder did not document arthritis. 

Considering the evidence in light of the criteria noted above, the Board finds that at no point during the appeal period did the Veteran's right shoulder symptomatology meet the criteria for a rating in excess of 10 percent.  There is no evidence of ankylosis or arm limitation of motion at shoulder level.  While the Veteran's right shoulder exhibited impingement signs during the March 2014 examination, evidence of record clearly does not show that the Veteran's right arm forward flexion or abduction was measured to be at shoulder level or lower during the appeal period.  In fact, the overwhelming majority of evidence of record dated from 2007 to 2014 showed right shoulder motion measured above shoulder level, as right shoulder forward flexion and abduction findings were repeatedly documented from 120 degrees to 140 degrees.  Accordingly, a rating in excess of 10 percent is not warranted based on limitation of motion of the Veteran's service-connected right shoulder bursitis. 

The Board further finds that there is no basis for the assignment of a higher rating based on consideration of functional loss of the shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); Deluca v. Brown, 8 Vet. App. 202, 204-06 (1995).  Evidence reflects that the currently assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from symptoms like painful motion, decreased speed of joint motion, tenderness, stiffness, and weakness.  The Board is fully cognizant that the Veteran has consistently reported pain associated with his service-connected right shoulder disability.  His subjective complaints have included pain and functional limitation.  The Veteran has also complained of daily and weekly flare-ups lasting hours.  The Board has considered the factors regarding pain and functional loss, including less movement than normal and pain on movement noted above.  Here, however, the medical findings do not show that painful motion or limitation of motion on repetitive use or during flare-ups results in functional loss warranting the assignment of any increased evaluation during the appeal period.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); 38 C.F.R. § 4.40.  

Moreover, ankylosis of the scapulohumeral joint or impairment of the clavicle, scapula, or humerus related to the Veteran's right shoulder residuals have not been shown.  Consequently, assignment of higher or separate ratings under alternative rating criteria during the appeal period is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2015).

Additional Considerations

The Veteran also submitted multiple written statements discussing the severity of his service-connected right knee and right shoulder disabilities.  In this case, the Veteran's statements are competent evidence to report his right knee and right shoulder symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, the medical examiners considered the Veteran's statements as to his symptoms when making their findings.  However, the evidence of record does not indicate that the assignment of any additional, increased or separate evaluations is warranted based on the criteria in the Rating Schedule.  In so finding, the Board weighed the lay and medical evidence and finds more probative the medical findings specifically addressing the criteria needed for an increased rating rendered by medical professionals given their expertise in evaluating knee and shoulder disorders.  Thus, evidence of increased right knee and right shoulder symptomatology has not been established, either through medical or lay evidence, during the appeal period.

Based on the foregoing discussion, for the time period from March 22, 2014, the assignment of a separate rating of 10 percent is warranted for the Veteran's slight lateral instability residuals.  However, after a careful review of the evidence of record, the Board finds that the appeals for entitlement to disability ratings in excess of 10 percent for service-connected right knee arthritis and right shoulder bursitis during the appeal period are not warranted.  The evidence of record shows no distinct periods of time during the appeal period other than those currently assigned, when the Veteran's service-connected right knee and right shoulder disorders varied to such an extent that ratings greater or less than currently assigned would be warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Since the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the assigned ratings inadequate.  The Veteran's service-connected right shoulder disability is evaluated under the rating criteria for bursitis and limitation of arm motion pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5019 and 5201, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's right shoulder disability.  The rating assigned is warranted for limitation of arm motion, and increased ratings are available under Diagnostic Codes 5200 - 5203 if further limitation of motion or other manifestations of the right shoulder disability are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's right shoulder.

The Veteran's service-connected right knee disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261, the criteria of which is found by the Board to specifically contemplate the level of impairment caused by the Veteran's right knee disability.  Id.  The ratings assigned are warranted for arthritis, limitation of right knee motion, and instability, and increased ratings are available under the rating criteria if further limitation of motion or other manifestations of the right knee disabilities are shown.  These diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's right knee.

When comparing these disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability pictures represented by the assigned 10 percent disability ratings.  Increased ratings are provided for by the regulations for certain manifestations of right knee arthritis and right shoulder bursitis, but the medical evidence demonstrates that those manifestations are not present.  The Board has considered the lay statements and hearing testimony from the Veteran concerning his functional limitations, such as stiffness, pain, and weakness.  However, the Board finds that the criteria for the 10 percent evaluations assigned reasonably describe the Veteran's disability levels and symptomatology during the assigned period of this appeal.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5019, 5200-5203, 5256-5263; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 


ORDER

New and material evidence has been received, the appeal to reopen a claim of entitlement to service connection for a low back disorder.

Service connection for a low back disorder is denied.

Service connection for hypertension is denied.

From March 22, 2014, a separate rating of 10 percent, but no higher, is granted, for slight lateral instability of the right knee, associated with the Veteran's service-connected right knee disability, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for right knee arthritis is denied.

Entitlement to an evaluation in excess of 10 percent for right shoulder bursitis is denied.


REMAND

The Board's review of the record revealed that additional development for the matter of entitlement to TDIU is warranted.

In written statements of record, as well as during the May 2013 Board hearing, the Veteran has described limitations caused by his service-connected disabilities.  A September 2007 VA examiner noted that the Veteran's right shoulder disability caused significant effects on occupational activities.  In July 2011 and March 2012 VA examination reports, the Veteran indicated that he was retired from his usual occupation as a truck driver.  The cause of retirement was noted as medical (physical problem).  In July 2011, the Veteran asserted that his right shoulder pain prevented him from working since he left active duty.  The examiner noted that right shoulder bursitis had significant effects on the Veteran's usual occupation due to weakness, fatigue, and pain.  In a March 2014 VA examination report, the examiner separately marked that the Veteran's right knee and right shoulder conditions did not impact his ability to work.  The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased rating claims for service-connected right knee and right shoulder disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

Presently, service connection is in effect for the following disabilities: prostate cancer, rated as 100 percent disabling; right knee instability, rated as 10 percent disabling; right knee arthritis, rated as 10 percent disabling; right shoulder bursitis, rated as 10 percent disabling; erectile dysfunction, rated as noncompensable; and cervical spine degenerative arthritis, rated as noncompensable.  The Veteran's combined service-connected disability rating is 20 percent, effective April 24, 2007, and 100 percent, effective October 14, 2010.  38 C.F.R. § 4.25 (2015).  Prior to October 14, 2010, the combined rating for his service-connected disabilities is not 70 percent or more.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(a),(b) (2015).

From October 14, 2010, the Board recognizes that the Veteran is currently in receipt of a 100 percent disability rating for his service-connected prostate cancer as well as a combined 100 percent rating for all his service-connected disabilities; and that, as result of the perception of there being no additional benefits available to the Veteran, it has been the past practice of VA to dismiss claim of TDIU as being moot.  Much of this action was based on VAOGCPREC 6-99, which addressed questions related to whether a claim for a TDIU may be considered when a scheduler 100 percent rating is already in effect for one or more service-connected disabilities.  However, in view of the issuance by the United States Court of Appeals for Veterans Claims of its decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which takes a position contrary to the one reached in the VA General Counsel precedent opinion, the General Counsel recently took action to withdraw the prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognized that a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VAOGCPREC 6-99.

Based on the foregoing discussion and the Court's decision in Bradley, the Board finds that the issue of entitlement to TDIU is properly raised by the record and has determined that further development is necessary prior to adjudicating the claim on appeal.

As an initial matter, on remand, the Veteran should be provided with a letter notifying him of the evidence and information necessary to substantiate a claim for entitlement to a TDIU and of the respective duties of the Veteran and VA in obtaining evidence.  

The Board also finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must provide all statutory and regulatory notice and assistance to the Veteran with respect to his claim of entitlement to TDIU.  The RO must also provide a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran.
 
2.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to TDIU.

3.  A VA medical examination must be obtained to determine whether the functional effects of the Veteran's service-connected disabilities, alone or acting in concert, preclude him from securing and following substantially gainful employment, consistent with his education and occupational expertise.  All pertinent electronic records must be made available to the examiner, and the examiner must specify in the report that these records have been reviewed.  The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, acting alone or in concert, prevented him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from April 2007 to the present.  At present, service connection is in effect for prostate cancer, right knee instability, right knee arthritis, right shoulder bursitis, erectile dysfunction, and cervical spine degenerative arthritis. 

The VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities.  The examiner must furnish a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activities, which include employment.  This description may include an opinion on such questions as whether the Veteran's service-connected disorders preclude standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, performing other specific tasks, etc. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

4.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's record that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's record demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination is deficient in any manner, the AOJ must implement corrective procedures at once. 
 
6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the AOJ must re-adjudicate the Veteran's claim on appeal, taking into consideration all relevant evidence associated with the evidence of record since the July 2014 supplemental statement of the case.  In addition, if the AOJ finds that the rating criteria under 38 C.F.R. § 4.16(a) has not been met during the appeal period prior to October 14, 2010, but his service-connected disabilities prevent him from following a substantially gainful occupation, the AOJ must refer the appeal to the Chief Benefits Director or the Director, Compensation Service, for extraschedular consideration.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


